DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-25 are pending. Claims 1, 7-9 are currently amended. Claims 19-25 are new. The terminal disclaimer has overcome the previously indicated non statutory double patenting rejection. It appears that no new matter has been entered. The amendments have overcome Higashi, but upon further consideration, the previously cited Burris appears to teach all the limitations found in the claims as amended. Accordingly this action must be made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 19-25 is/are rejected over 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burris (US 2014/0263209.) 

Burris discloses in claim 1: An additive manufacturing apparatus (figure 1, 3A, 3B) comprising a build chamber (at 110), a build platform (112) lowerable in the build chamber such that layers of flowable material (on 112) can be successively formed across the build platform, a laser (via 141, 142) for generating a laser beam (2), a scanning unit (at 130/160) comprising at least one rotatable mirror (130 and see paragraph 0038 - 0040) for directing the laser beam onto each layer to selectively solidify the material and a processor (190, paragraph 0068 and figure 1) for controlling the scanning unit, the processor arranged to control the scanning unit to direct the laser beam to solidify a selected area of material (top most layer of powdered material at the laser sintering sites) by advancing the laser beam a plurality of times along a scan path through rotation of the rotatable mirror (paragraph 0050, as well as paragraph 0051), wherein on each pass along the scan path, the laser beam solidifies spaced apart sections of the scan path (i.e. based on a different wavelength power amount between W1 W2 and W3 sections as applied to figure 9 paragraph 0091), each subsequent pass (t1, t2, t3) solidifying sections that are located between sections solidified on a previous pass (the different wavelengths of each pass are solidifying non intersecting or overlapping spots via preheat, fuse and anneal, the spaced apart sections.) 

Burris discloses in claim 19: An additive manufacturing apparatus according to claim 1, wherein the scan path is a border scan path around a border of the selected area (as is necessarily the case when first providing the path, it will border a select area.) 

Burris discloses in claim 20:An additive manufacturing apparatus according to claim 1, wherein a first pass of the laser beam along the scan path is in a first direction and a subsequent pass, such as second pass, of the laser beam is along the scan path is in a second, opposite direction (as seen in figure 11.) 

Burris discloses in claim 21: An additive manufacturing apparatus according to claim 1, wherein the processor is arranged to control the scanning unit to direct the laser beam/laser beams to solidify the selected area of the material by solidifying sub-millimetre sized sections of the area non-continuously and in an order such that consecutively irradiated sections are spaced apart (based on the wavelength of the discrete energy beam of say 390 nano.meters for W1, 400 nm for W2 and 410 nm for W3 those sections spaced apart in their fusing sequence, where it is noted that W1, W2, W3 are diametric spot sections). 

Burris discloses in claim 22:  An additive manufacturing apparatus (figures 1, 3A, 3B) comprising a build chamber (at 110), a build platform (112) lowerable in the build chamber such that layers of flowable material can be successively formed across the build platform, a laser source (141, 142) for generating a plurality of laser beams, a scanning unit (130/160) for directing the laser beams onto each layer to selectively solidify the material, the scanning unit comprising rotatable mirrors (each surface of 130 is a mirror) for directing the laser beams onto 

Burris discloses in claim 23: An additive manufacturing apparatus according to claim 22, wherein the scan path is a border scan path around a border of the selected area (as is necessarily the case when first providing the path, it will border a select area.)

Burris discloses in claim 24: An additive manufacturing apparatus according to claim 22, wherein a first pass of the laser beam along the scan path is in a first direction and a subsequent pass, such as second pass, of the or another laser beam is along the scan path is in a second, opposite direction (as seen in figure 11.) 

Burris discloses in claim 25: An additive manufacturing apparatus according to claim 22, wherein the processor is arranged to control the scanning unit to direct the laser beam/laser beams to solidify the selected area of the material by solidifying sub-millimetre sized sections of 

Allowable Subject Matter
Claims  2-18 are allowed for the reasons previously indicated in the non final action mailed on 2/10/2021. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753